HOFFMAN, District Judge.
The original grantee in this case was one of those who petitioned Governor Micheltorena in 1844, and whose lands were granted in the general grant dated December 22d, 1844. The validity of this grant has been already passed upon by this court in the case of U. S. v. Hensley [1 Black, 35]. and as the grantee in this case is proved to have been one of those whose petition was favorably reported on by General Sutter, and to whom the latter caused to be delivered a copy of the general grant, the claim clearly falls within the principles decided in that case. The grantee is also shown to have occupied and cultivated his land in 1844 under the provisional order or permission granted by the governor. No objection is made to the confirmation of this claim on the part of the United States. It was unanimously confirmed by the board, and we see no reason for reversing their decision. A decree of confirmation must therefore be entered.
[Upon an appeal to the supreme court, the above decree tras reversed, and the cause was remanded to this court, with directions to dismiss the petition. 21 How. (62 U. S.) 412.]